UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                             No. 97-7328



UNITED STATES OF AMERICA,

                                            Plaintiff - Appellee,

         versus


CHARLES W. BAXTER,

                                           Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.   William M. Nickerson, District Judge.
(CR-93-122-WN, CA-97-262-WMN)


Submitted:   March 3, 1998                 Decided:   June 2, 1998


Before MURNAGHAN, ERVIN, and WILKINS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Charles W. Baxter, Appellant Pro Se. Lynne Ann Battaglia, United
States Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant Charles W. Baxter seeks to appeal the district

court's order denying his motion filed under 28 U.S.C.A. § 2255

(West 1994 & Supp. 1997). We have reviewed the record and the dis-

trict court's opinion and find no reversible error. Accordingly, we

deny a certificate of appealability and dismiss the appeal substan-
tially on the reasoning of the district court. See United States v.
Baxter, Nos. CR-93-122-WN; CA-97-262-WMN (D. Md. Aug. 20, 1997). We

find Baxter's claim of ineffective assistance of counsel regarding

the allegedly duplicitous indictment meritless because he failed to

establish that he was prejudiced by counsel's performance. See
Strickland v. Washington, 466 U.S. 668, 687-88, 694 (1984). We dis-

pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and
argument would not aid the decisional process.




                                                         DISMISSED




                                2